Sn the Gnited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: August 31, 2022

* OK K K K K KK HK KK K K KK KK HK HK K KK

WANDA J. PAYNE, * UNPUBLISHED
*
Petitioner, * No. 18-145V
*
Vv. * Special Master Dorsey
*
SECRETARY OF HEALTH * Decision Based on Stipulation; Influenza
AND HUMAN SERVICES, * (“Flu”) Vaccine; Wegener’s Granulomatosis
*K (“GPA”).
Respondent. *
*
* ek Ke KK KK K KK K KK K KK K OK K

Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for Petitioner.
Emily H. Manoso, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION BASED ON STIPULATION!

On January 30, 2018, Wanda J. Payne (‘Petitioner’) filed a petition in the National
Vaccine Injury Program? alleging that as the result of an influenza (“flu”) vaccine administered
on October 11, 2016, she suffered Wegener’s Granulomatosis (“GPA”). Petition at Preamble
(ECF No. 1).

On August 31, 2022, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 92). Respondent denies that Petitioner’s
alleged GPA or its residual effects were caused-in-fact by the flu vaccine, and denies that the flu

 

' Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.

> The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012) (“Vaccine Act” or “the Act’). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. 8 300aa.

1
vaccine caused Petitioner any other injury or Petitioner’s current condition. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the

stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

The parties stipulate that petitioners shall receive the following compensation:
(1) A lump sum of $85,000.00 in the form of a check payable to Petitioner.

This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at { 8.

The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.
s/Nora B. Dorsey

Nora B. Dorsey
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

 

 

OFFICE OF SPECIAL MASTERS

WANDA J. PAYNE,

Petitioner, No. 18-145V

Special Master Dorsey

v. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Wanda J. Payne (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3¢a)

2. Petitioner received a flu vaccine on October 11, 2016.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she suffered granulomatosis polyangiitis/ Wegner’s
granulomatosis (“GPA””) that was caused-in-fact by the flu vaccine. Petitioner further alleges
that she suffered the residual effects of the alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on petitioner’s behalf as a result of the alleged injury.
6. Respondent denies that petitioner’s alleged GPA or its residual effects were caused-
in-fact by the flu vaccine; and denies that the flu vaccine caused petitioner any other injury or
petitioner’s current condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment for all damages that would be available under 42
U.S.C. § 300aa-15(a):

A lump sum of $85,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. §300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and petitioner’s attorney represent that compensation to be provided
pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can

reasonably be expected to be made under any State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorney’s fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in petitioner’s
individual capacity, and on behalf of petitioner’s heirs, executors, administrators, successors or
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements, judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out
of, any and all known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on
October 11, 2016, as alleged in a petition for vaccine compensation filed on or about January 30,

2018, in the United States Court of Federal Claims as petition No. 18-145V.
14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged injury or
any other injury or petitioner’s current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Aug. 25. 2022 10:45AM

Respectially submitted,
PETITIONER:

WANDA J. Lh

ATTORNEY OF RECORD FOR.
PETITIONER: °

RAC hp

NANCY

Turning Point ion

300 North Greene Street, Suite 20000
Greensboro, NC 27401

336-645-3324
ninyers@tumingpointlit.com

AUTHORIZED REPRESENTATIVE

OF THE SECRETARY OF HEALTH

AND HUMAN SERVICES:

George R. Grimes Orgy gna by orge
“$14 Qavtes 2022.06.19 18:1 1286 0.400"

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: ARN] 2022 _

 

No. 5531 Pb

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HBATHER L, PEARLMAN
Deputy Director

Torts Branch

Civil Divisi

U.8, Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RBCORD FOR
RESPONDENT:

Cn tbdA/

EMILY H. MANOSO

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
202-305-3912

Emily, Manoso@usdoj.gov